Title: To George Washington from Lieutenant Colonel John Laurens, 23 August 1778
From: Laurens, John
To: Washington, George


          
            Sir.
            Camp before Newport [R.I.] 23d August 1778.
          
          I am just returned from a fruitless pursuit of the french Squadron—General Sullivan
            will inform Your Excellency of the fatal determination of the counts officers in a
            Council of War—as well as of the several Remonstrances and final solemn protest made by
            the American Generals—The Admirals Ship being dismasted
            fore and aft, at the moment that he had overtaken the british fleet and was promising
            himself an important victory—another Ship Of the line being in like manner dismantled
            and a seventy four gun Ship being separated from the Squadron—all the effects of a most dreadful Storm which Suddenly
            arose—were regarded as sufficient reasons added to the expectation of Admiral Byrons
            Arrival—for abandoning the American troops in the midst of a very important
            expedition—and reducing them to the necessity of making a desperate attack, or a
            precipitate Retreat—The honor of the french Nation, the honor of the Admiral, the safety
            of his fleet, and a regard for the new alliance required a different conduct—but the
            Counts hands were tied—the Cabal of marine officers who wish his destruction because he
            was introduced from the land Service into their Corps left him it is said, no choice—I
            cannot however but be of opinion that a solemn protest might by affording a
            justification for his acting in direct contradiction to the unanimous voice of his
            officers—have induced him to remain here—he might have been furnished at this place with
            all the means of refitting which he can expect at Boston—he might have been as well
            secured against a superior force—and in case he had chosen to fight he wd have been in
            better condition in still water with dismantled Vessels—where every one knows that with
            springs upon his cables, he might fight his Artillery as well as if he had masts and
            Sails—whereas at Sea, in case of a separation from his fleet, the Languedoc may fall a
            prey to a Vessel of half her force.
          As I find that I am detaining the express—and I am sure General Sullivan will have
            written your Excellency more fully than my present hurry, and confusion of ideas for
            want of Sleep will permit me to do—I must entreat your Excellencys excuse for closing my
            letter abruptly. I have the honor to be with the greatest r⟨espect⟩ Your Excellen⟨cy’s⟩
            most obedt S⟨ervt⟩
          
            John La⟨urens⟩
          
         